 

FILED

 
 

 

  

 

 

July 26, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT
caste g
EASTERN DISTRICT OF CALIFORNIA poz
UNITED STATES OF AMERICA, )
) Case No. 2:19-MJ-00110-DB
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
MIGUEL ANGEL DIAZ-VASQUEZ, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release MIGUEL ANGEL DIAZ-VASQUEZ, Case No.
2:19-MJ-00110-DB, Charge Title 21 USC §§ 846, 841(a)(1) & (b)(1)(C), from custody subject to
the conditions contained in the attached “Notice to Defendant Being Released” and for the following
reasons: |

Release on Personal Recognizance
_Y__— Bail Posted in the Sum of $25,000 (co-signed)
Unsecured Appearance Bond

Appearance Bond with 10% Deposit

_ Appearance Bond with Surety
Y_ (Other) Defendant shall be released on at 9:00 a.m. Monday,

July 29, 2019, With supervision and pretrial release

conditions as stated on the record in open court.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

  

 

   

Deborah Barnes
United States Magistrate Judge
